PER CURIAM.
This cause is before us on appeal of the deputy commissioner’s ruling awarding wage-loss benefits and setting claimant’s average weekly wage at $8.00 hourly, with 12 hours weekly overtime. Finding no competent, substantial evidence in the record to support a finding that claimant’s contract of hire or industry standards entitle claimant to 12 hours per week overtime, we reverse as to that portion of the award. On remand, the deputy is directed to calculate claimant’s average weekly wage at $8.00 per hour for 40 hours per week and determine a corresponding compensation rate.
BOOTH, SHIVERS and THOMPSON, JJ., concur.